  
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5470 
 
AN ACT 
To exclude an external power supply for certain security or life safety alarms and surveillance system components from the application of certain energy efficiency standards under the Energy Policy and Conservation Act. 
 
 
1.Efficiency standards for class A external power suppliesSection 325(u)(3) of the Energy Policy and Conservation Act (42 U.S.C. 6295(u)(3)) is amended— 
(1)in subparagraph (A), by striking (D) and inserting (E); and  
(2)by adding at the end the following: 
 
(E)Nonapplication of No-Load Mode energy efficiency standards to external power supplies for certain security or life safety alarms or surveillance systems 
(i)Definition of security or life safety alarm or surveillance systemIn this subparagraph: 
(I)In generalThe term security or life safety alarm or surveillance system means equipment designed and marketed to perform any of the following functions (on a continuous basis): 
(aa)Monitor, detect, record, or provide notification of intrusion or access to real property or physical assets or notification of threats to life safety.  
(bb)Deter or control access to real property or physical assets, or prevent the unauthorized removal of physical assets.  
(cc)Monitor, detect, record, or provide notification of fire, gas, smoke, flooding, or other physical threats to real property, physical assets, or life safety.  
(II)ExclusionThe term security or life safety alarm or surveillance system does not include any product with a principal function other than life safety, security, or surveillance that— 
(aa)is designed and marketed with a built-in alarm or theft-deterrent feature; or  
(bb)does not operate necessarily and continuously in active mode.  
(ii)Nonapplication of no-load mode requirementsThe No-Load Mode energy efficiency standards established by this paragraph shall not apply to an external power supply manufactured before July 1, 2017, that— 
(I)is an AC-to-AC external power supply;  
(II)has a nameplate output of 20 watts or more;  
(III)is certified to the Secretary as being designed to be connected to a security or life safety alarm or surveillance system component; and  
(IV)on establishment within the External Power Supply International Efficiency Marking Protocol, as referenced in the Energy Star Program Requirements for Single Voltage External Ac–Dc and Ac–Ac Power Supplies, published by the Environmental Protection Agency, of a distinguishing mark for products described in this clause, is permanently marked with the distinguishing mark.  
(iii)AdministrationIn carrying out this subparagraph, the Secretary shall— 
(I)require, with appropriate safeguard for the protection of confidential business information, the submission of unit shipment data on an annual basis; and  
(II)restrict the eligibility of external power supplies for the exemption provided under this subparagraph on a finding that a substantial number of the external power supplies are being marketed to or installed in applications other than security or life safety alarm or surveillance systems. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
